PER CURIAM.
The Court of Appeals erred in remanding this case for trial by jury. Under N.C.G.S. 136-29(c), any controversy concerning a completed contract for the construction of a state highway is to be tried by a judge without a jury. Therefore, the opinion of the Court of Appeals is modified to the extent that the controversy is remanded for trial by a judge sitting as the finder of fact. Except as modified herein, the opinion of the Court of Appeals is affirmed and adopted by this Court.
Modified and affirmed.